Relator has appealed from an order of the County Court of Clinton County dismissing a writ of habeas corpus. In 1944 all the contentions which the relator now makes were presented to the Special Term of the Supreme Court in Clinton County in a habeas corpus proceeding. The writ was dismissed and we affirmed that order on appeal (268 App. Div. 948). Thereafter relator’s motion for leave to appeal to the Court of Appeals was denied (294 N. Y. 644). Relator was convicted of the crime of forgery, first degree, on February 1,1929, in' the Court of General Sessions, New York, and sentenced to imprisonment for seven years, six months, minimum and fifteen years maximum. In June, 1934, he was released on parole. On December 19, 1935, he was again convicted of the crime of forgery, second degree, in the Court of General Sessions and he was sentenced as a second offender for a term of ten years to begin at the expiration of his first sentence. His maximum term will not expire until 1954. There is no merit in relator’s contentions; Order affirmed, without costs. All concur.